Case 1:20-cr-00143-TSE Document 138-4 Filed 12/05/20 Page 1 of 8 PageID# 2013




                       Exhibit 4
Case 1:20-cr-00143-TSE Document 138-4 Filed 12/05/20 Page 2 of 8 PageID# 2014




In Search of Shadows: Investigating
and Prosecuting Crime on the “Dark
Web”
Keith Becker
Deputy Chief
Child Exploitation and Obscenity Section

Ben Fitzpatrick
Senior Counsel
Computer Crime and Intellectual Property Section
        Technologically sophisticated offenders deploy a multitude of strategies to perpetrate
online-facilitated crimes without getting caught. This article will discuss common technological and legal
challenges presented when investigating and prosecuting criminals who use the so-called “Dark Web.”

I. What is the “Dark Web”
         Consider the internet in three related parts, commonly depicted as an iceberg with some part of
the structure above the water’s surface and a larger part below: first, above the water line is the “Open
Internet,” that is, publicly-accessible web pages that can be “crawled” or “indexed” by search engines
such as Google so that internet users may search for content that is contained on those web pages; second,
below the water line and commonly reported to be the largest portion is the “Deep Web,” that is, web
pages whose contents are not crawled or indexed by standard search engines, generally because they are
within internal corporate, government, or academic computer networks or behind subscription or pay
walls; and third, further below is the “Dark Web,” that is, a sub-part of the “Deep Web” consisting of
computer networks that require specific software or software configurations to access.

A. What Does the Dark Web Allow Users to Do
         The primary feature of a Dark Web computer network is that it allows users to communicate over
the internet anonymously. Dark Web networks offer all of the same kinds of communication platforms as
the open internet—websites, chat, file sharing, etc.—with the added benefit of robust anonymity. The
most popular Dark Web network—and unsurprisingly, one that factors into numerous law enforcement
investigations—is the Tor network.

II. What is the Tor Network
        The Tor network is designed to provide anonymity to users by encrypting and then routing online
communications through a network of relay computers run by volunteers all around the world. This
prevents the end recipients of communications from learning a user’s internet protocol address (IP
address), which could otherwise be used to identify a user. Originally created by the United States Naval
Research Laboratory to protect government communications, it is currently run and maintained by the
nonprofit Tor Project. To access the Tor network, a user must install Tor software, which is most easily
accomplished by downloading the free “Tor browser,” a version of the “Mozilla Firefox” web browser



January 2018                        United States Attorneys’ Bulletin                                   41
Case 1:20-cr-00143-TSE Document 138-4 Filed 12/05/20 Page 3 of 8 PageID# 2015



that is pre-configured to communicate via the Tor network. Information documenting what Tor is and
how it works is provided on the publicly accessible Tor website at www.torproject.org.

A. How Does Tor Provide Anonymity
         Tor software provides for user anonymity in two primary ways: first, by allowing Tor users to
access ordinary “Open Internet” websites without revealing their IP addresses to the website; and second,
by allowing users to operate (and access) Dark Web websites, called “hidden services,” whose actual
server location is obscured.
          Let’s first examine Tor’s use for anonymous internet communications. Ordinarily, when an
individual accesses a website (such as www.justice.gov), that user’s IP address information is transmitted
to the website’s computer server (a “web server”) and recorded in the server’s logs. Using legal process,
investigators can obtain those logs and then compel an internet service provider to disclose basic
subscriber information about the customer to which a pertinent IP address was assigned—information that
is critical to trace internet communications to specific devices and individuals.
         When a person uses Tor to access the same ordinary internet website, however, communications
between the Tor user’s computer and the web server are routed through a series of intermediary
computers. As a result, only the IP address of the last computer through which the Tor user’s
communications were routed (which is known as the “exit node”) is revealed to, and recorded by, the web
server. Thus, any IP address logs on that web server would not contain the actual IP address of a Tor
user’s computer. By masking a Tor user’s true IP address, Tor effectively conceals the actual location of
Tor users’ computers. A criminal suspect’s use of Tor accordingly makes it extremely difficult, if not
impossible, for law enforcement agents who are investigating online crime to determine a Tor user’s
physical location.
         In addition to providing a means for users to access the internet without revealing their true IP
addresses, Tor also makes it possible for users to operate and use websites—which Tor calls “hidden
services”—on the Dark Web. Like ordinary internet websites, hidden services are hosted on computer
servers that communicate through IP addresses. However, hidden services bear unique technical features
that conceal the computer server’s location.
         In the case of an ordinary internet website (such as www.justice.gov), a publicly available query
can be performed, via a Domain Name System (DNS) listing, to determine the IP address of the computer
server that hosts the website. Further publicly available queries may be run regarding that IP address to
determine the owner and location of the computer server. Legal process may then be served on the owner
or operator of that computer server in order to lawfully obtain information about, or the contents of, that
computer server.
         As distinguished from an ordinary internet web address (such as www.justice.gov), a Tor-based
web address is comprised of a series of sixteen algorithm-generated characters, such as
“asdlk8fs9dflku7f,” followed by the suffix “.onion.” Unlike ordinary internet websites, there is no
publicly available query that may be performed via a DNS listing to determine the IP address of the
computer server that hosts a Tor hidden service. Moreover, communications between users’ computers
and a Tor hidden service web server are routed—as with all Tor communications—through a series of
intermediary computers. Accordingly, neither law enforcement nor hidden service users can determine the
true IP address—and therefore the location—of the computer server that hosts a hidden service through
public lookups or ordinary investigative means. Such a website can effectively be hosted anywhere in the
world without accountability to any government or law.




42                                  United States Attorneys’ Bulletin                         January 2018
Case 1:20-cr-00143-TSE Document 138-4 Filed 12/05/20 Page 4 of 8 PageID# 2016




III. How Do Criminals Exploit the Dark Web
         Unsurprisingly, criminals take full advantage of the anonymity afforded by Tor and other
anonymous services to engage in a wide variety of illegal activity, for example, to hide their identity
while perpetrating crimes such as swatting (falsified calls to emergency services made to generate a
police response), cyberstalking (use of the internet to harass a victim), or sextortion (an attempt to extort
sexually explicit images from a victim, usually via threat to disseminate other such images), and to access
internet e-mail, social networking, or other online accounts without leaving an identifiable trail.

A. What Technologies Do Offenders Use to Maintain Anonymity
         Anonymous networks like Tor make up only one type of technologically sophisticated, online
tool that criminals can deploy in order to avoid detection by law enforcement. Virtual Private Networks
(“VPN”), proxy servers, anonymous e-mail providers, and other web services that neither retain nor
provide any identifying information in response to lawful legal process can make it virtually impossible
for law enforcement to track down the identity and location of criminal suspects. End-to-end encrypted
communication channels provide another mechanism for online criminals to ensure that, even with
appropriate court-authorization, law enforcement agencies cannot surveil communications regarding
ongoing criminal schemes. Furthermore, the ever-more widespread use of virtual currencies and
secondary services that help launder illicit proceeds create significant challenges to tracing illicit
payments. Foremost among them is the difficulty in obtaining records from the virtual currency operators
that could help investigators conclusively identify the participants in a criminal transaction, as well as the
difficulty in tracing transactions made with virtual currencies.
        Compounding the investigative problems inherent in these anonymizing technologies is the
global and borderless nature of all internet-facilitated crime—which means not only that evidence may be
located on computer servers anywhere in the world, but also that criminal actors may engage in a
so-called race to the bottom—seeking out web hosting services or other online platforms in jurisdictions
perceived to be beyond law enforcement’s reach. A significant challenge that this causes is that to obtain
evidence located abroad, United States law enforcement may have to rely on the criminal laws of other
countries and an often-cumbersome mutual legal assistance treaty (MLAT) process, which too often does
not operate at the speed needed to effectively investigate cybercrime.

B. What Unique Problem is Posed by Tor Hidden Services
         Fully anonymous platforms such as Tor hidden services, however, pose a unique and significant
threat to public safety. In that environment, offenders set up websites exclusively dedicated to criminal
aims that operate openly and notoriously. Law enforcement agents can access the sites and document the
content and criminal activity taking place, but are unable to utilize the sort of investigative steps—a
combination of publicly available queries and legal process—that would ordinarily allow them to timely
determine where the crimes are occurring and who is perpetrating them. The fact that law enforcement
can generally identify evidence and perpetrators when crimes occur via ordinary internet websites deters
offenders from engaging in open and notorious criminal activity via the internet. Absent that crucial
deterrence effect, criminal hidden services stabilize and grow.
         This phenomenon is perhaps most evident in the persistent problem of criminal child exploitation
communities that operate via Tor hidden services, where like-minded child sex offenders gather to
promote and normalize the sexual abuse of children, educate each other about how to perpetrate child sex
abuse without getting caught, and share images and videos depicting the sexual abuse and exploitation of
children as young as infants and toddlers. Such communities are disturbingly commonplace and
frequently involve tens of thousands of members. In addition, so-called Dark Markets—where offenders
may buy, sell and trade illicit goods such as narcotics, firearms, credit card numbers, hacking tools and
ill-gotten, personally identifying information in an environment that protects the anonymity of criminal


January 2018                         United States Attorneys’ Bulletin                                      43
Case 1:20-cr-00143-TSE Document 138-4 Filed 12/05/20 Page 5 of 8 PageID# 2017



sellers and purchasers—also abound. In the midst of an opioid crisis occurring in the United States, the
open availability of Dark Markets, where illicit narcotics are freely available, poses a significant public
health threat.
         Anonymizing technology like Tor software not only provides criminals with a platform on which
to conduct criminal activity, but also with a tool to undermine law enforcement’s ability to investigate
that activity, identify and apprehend perpetrators, and rescue victims.

IV. What Strategies Can Be Employed to Meet These Challenges
        Combating offenders’ use of sophisticated techniques to hide their identity and location requires a
multi-faceted approach. The global nature of online-facilitated crime in general, and sophisticated online
crimes in particular, means that law enforcement must frequently collaborate with international partners
to determine where criminal activity is occurring, as well as how evidence and criminal infrastructure can
be seized so that perpetrators can be brought to justice. In recent years, coalitions of United States and
foreign law enforcement agencies, frequently led by the Department of Justice, have seized numerous
dark markets and other criminal facilities that rely on virtual currency to operate. In July 2017, for
example, the Department announced a multinational effort that dismantled Alpha Bay, the largest
criminal dark market then in operation. In February 2015, the FBI launched Operation Pacifier, discussed
herein, which successfully interdicted a global child exploitation network. These operations followed the
success of Operation Onymous, an international takedown in November 2014 of dozens of dark market
websites, including the successor site to Silk Road (an online illicit drug marketplace), which itself was
seized in October 2013.
        Criminals’ use of advanced technology to obscure the identity and location of perpetrators and
evidence means that law enforcement agencies must employ a variety of strategies—both ordinary and
technical—to find and obtain evidence and identify and apprehend perpetrators. Even sophisticated
criminals sometimes make mistakes. Determined, old-fashioned detective work may, in some instances,
discover an error in a network or browser configuration that exposes the actual location of a Dark Web
website or a clue that leads investigators to the actual identity of a perpetrator otherwise acting under an
online alias. At the other end of the spectrum, investigators may be able to develop and deploy advanced
tools and techniques that counteract criminals’ use of sophisticated technology, such as network
investigative techniques (NITs), which can pierce the veil of anonymity offered by networks such as Tor
and provide investigators with crucial, user-attributable information such as IP addresses.
          In addition, legal authorities must be appropriately adapted to new and emerging technologies to
ensure that advanced criminal schemes do not outpace the ability of law enforcement to appropriately
utilize legal process and, where appropriate, conduct court-authorized searches, seizures or interceptions
in order to interdict these schemes. One such adaptation occurred in December 2016, when FED. R. CRIM.
P. 41 was amended to specifically authorize a magistrate judge “in any district where activities related to
a crime may have occurred” 1 to issue a warrant “to use remote access to search electronic storage media
and to seize or copy electronically stored information located within or outside that district” if “the district
where the media or information is located has been concealed through technological means.” 2 This
targeted, procedural amendment to the venue provisions of the Rule—which did not alter the probable
cause or other Fourth Amendment requirements to obtain a warrant—can help ensure that technologies
such as Tor do not render investigative abilities obsolete.




1
    FED. R. CRIM. P. 41(5).
2
    FED. R. CRIM. P. 41(6).


44                                    United States Attorneys’ Bulletin                          January 2018
Case 1:20-cr-00143-TSE Document 138-4 Filed 12/05/20 Page 6 of 8 PageID# 2018




V. FBI Operation Pacifier
         FBI “Operation Pacifier” provides an illustrative example of how law enforcement sought to meet
the significant challenges posed by a particular group of offenders’ use of anonymizing technology to
perpetrate serious crimes on a massive global scale. “Operation Pacifier” targeted the administrators and
users of “Playpen,” a highly-sophisticated, global enterprise dedicated to the sexual exploitation of
children, organized via a members-only website that operated as a hidden service on the Tor network.
Playpen’s administrators and more than 150,000 other members authored and viewed tens of thousands of
postings relating to sexual abuse of children as young as infants and toddlers.
         In February 2015, the “Playpen” web server was seized from a web-hosting facility in North
Carolina. As noted above, because Playpen was a Tor hidden service, the seizure of the website did not
provide law enforcement agents with IP address logs that could be used to identify site users, as well as
the children they could have been abusing. Accordingly, it was necessary for the FBI to host, for a brief
period, the Playpen website at an FBI facility in the Eastern District of Virginia, during which time the
FBI obtained a search warrant to deploy a network investigative technique (“NIT”) and a Title III wiretap
order to monitor user communications in an effort to identify those site users and children being
victimized by them. The NIT warrant authorized the FBI to deploy the NIT—which consisted of
computer code that, when deployed to a user’s computer, caused that computer to send to a government
computer its actual IP address as well as a limited set of other, computer-related information—to Playpen
users after they logged into the website. After obtaining that basic information via the NIT, additional
investigation was conducted in an effort to determine the identity of the persons behind those computers
and to search for and seize digital evidence, including the issuance of legal process regarding IP addresses
obtained via the NIT and additional search warrants at premises associated with those IP addresses.
         The results of the operation have been staggering in the United States and abroad—at least 348
United States arrests, the prosecution of at least fifty-one alleged hands-on child sex abusers, and the
identification or rescue of at least fifty-five American children who were subjected to sexual abuse or
exploitation; internationally, there have been at least 548 arrests and 296 children identified or rescued
from sexual abuse or exploitation.
        The Playpen administrators were successfully identified, apprehended and prosecuted as well. On
September 16, 2016, a federal jury in the Western District of North Carolina convicted lead site
administrator Steven W. Chase, fifty-seven, of Naples, Florida, of engaging in a child exploitation
enterprise and related charges, and on May 1, 2017, he was sentenced to thirty years in prison and lifetime
supervised release. Chase’s two co-defendants, fellow administrator Michael Fluckiger, forty-six, of
Portland, Indiana, and global moderator David Lynn Browning, forty-seven, of Wooton, Kentucky, each
pled guilty to engaging in a child exploitation enterprise and were respectively sentenced in January and
February of 2017 to twenty years in prison and lifetime supervised release.
         The myriad prosecutions related to Operation Pacifier brought to the forefront a number of
complex legal issues. Defense strategies have largely focused on three litigation fronts: (1) motions to
suppress evidence derived from the court-authorized NIT warrant; (2) motions to compel discovery
regarding the investigation, primarily involving NIT “source code”; and (3) motions to dismiss
indictments for purported “outrageous government conduct” because the Playpen website briefly operated
on a law enforcement server. Although some of these challenges are particular to the scale and
complexity of the Pacifier investigation, the strategy employed by defendants in these cases provides
insight into the sort of tactics prosecutors can expect to face in other cases that involve anonymous
networks and a combination of traditional and technical investigative techniques. While litigation in many
cases remains ongoing, to date the government has successfully defended the investigation on all
litigation fronts.




January 2018                         United States Attorneys’ Bulletin                                       45
Case 1:20-cr-00143-TSE Document 138-4 Filed 12/05/20 Page 7 of 8 PageID# 2019



         The Playpen NIT was deployed before the December 2016 Rule 41 amendment, described above,
became effective. As such, many defendants have challenged the warrant authorizing the Playpen NIT,
primarily claiming that the issuing magistrate lacked authority to issue it pursuant to the then-existing
version of Rule 41, which purportedly rendered the warrant “void ab initio” and required suppression of
evidence derived from the warrant. To date, three United States Courts of Appeal and more than seventy
United States district court orders have denied such challenges, uniformly finding that, at a minimum,
suppression of evidence derived from the Playpen NIT warrant is inappropriate under the Leon good-faith
exception. 3 Numerous district courts have also found that the issuing magistrate had proper authority to
issue the NIT warrant because it functioned as or similar to a digital tracking device. 4 The December
2016 Rule 41 amendment—which clarified the circumstances under which a particular magistrate may
authorize a remote search of a computer whose location has been concealed through technological
means—should largely eliminate such challenges to similar warrants in future investigations.
         Some Pacifier defendants have also attempted to compel the government to provide internal
Department of Justice or FBI memoranda related to the approval or conduct of the operation, and the
computer “source code” related to the NIT. The government has successfully opposed production of that
requested information: first, by providing substantial discovery to defendants in Pacifier cases (generally
subject to protective order) to include IP address and other information collected by the NIT and the
actual computer instructions that collected that information; second, by challenging the materiality of
remaining requests for additional NIT or investigation-related information; and third, where appropriate,
by contending that certain requested information (largely pertaining to the NIT source code) was subject
to various privileges—including the common law “law enforcement privilege.” 5 Numerous courts have
found requests for internal memoranda and NIT source code to be largely based upon a speculative
foundation and, therefore, immaterial. 6 Some courts, in addition to a lack of materiality, have also found
“source code” requests properly subject to the law enforcement privilege. 7
         Finally, some Pacifier defendants have moved to dismiss an indictment on the theory that it was
so “outrageous” for the FBI to allow the Playpen site to briefly continue operating in order to identify
users that any indictment returned against such a user should be dismissed. In response to such
allegations, the government has persuasively articulated the justification for the court-authorized effort to

3
  To date, all of the district court orders that granted suppression motions regarding the Playpen NIT evidence have
been overturned or occurred in a circuit that subsequently ruled suppression to be inappropriate. See, e.g.,
United States v. Levin, 874 F.3d 316, 318 (1st Cir. 2017); United States of America, v. Yang Kim, also known as
Andrew Kim, Defendant., No. 16-CR-191 (PKC), 2017 WL 5256753 at 2 (E.D.N.Y. Nov. 10, 2017) (collecting
cases).
4
  See United States v. Leonard, No. 17-CR-135, 2017 WL 4478330 at 3 (E.D. Va. Oct. 6, 2017).
5
  “The purpose of [the law enforcement privilege] is to prevent disclosure of law enforcement techniques and
procedures, to preserve the confidentiality of sources, to protect witness and law enforcement personnel, to
safeguard the privacy of individuals involved in an investigation, and otherwise to prevent interference with an
investigation.” In re The City of New York, 607 F.3d 923, 940-41 (2d Cir. 2010) quoting In re Dep’t of
Investigation of City of New York, 856 F.2d 481, 484 (2d Cir. 1988); see also United States v. Cintolo, 818 F.2d
980, 1002 (1st Cir. 1987) (noting that the privilege protects against divulging information that would allow criminals
to develop countermeasures and techniques that frustrate lawful surveillance). Courts have held that the privilege
prevents discovery of sensitive information about technologically sensitive law enforcement techniques and tools,
such as NITs. See United States v. Rigmaiden, 844 F. Supp. 2d 982, 989, 993-1006 (D. Ariz. 2012) (description of
sensitive investigative technologies); United States v. Pirosko, 787 F.3d 358, 363-67 (6th Cir. 2015) (holding that
source code of software used in an investigation is privileged); United States v. Van Horn, 789 F.2d 1492, 1507-08
(11th Cir. 1986) (holding that the nature and location of electronic surveillance equipment is privilege).
6
  See, e.g., United States v. Zak, No. 16-CR-65-V, 2017 WL 4358140, 363-65 (W.D.N.Y. Oct. 2, 2017) (denying
request for internal memoranda); United States v. Cruz-Fajardo, No. 1:16-CR-0014-TCB, 2017 WL 3634278 at 4
(N.D. Ga. Aug. 23, 2017) (denying request for NIT “source code”).
7
  See, e.g., United States v. Gaver, No. 3:16-CR-88, 2017 WL 1134814 at 3 (S.D. Ohio Mar. 27, 2017).



46                                      United States Attorneys’ Bulletin                              January 2018
Case 1:20-cr-00143-TSE Document 138-4 Filed 12/05/20 Page 8 of 8 PageID# 2020



identify sophisticated targets during a brief window of time, while carefully monitoring user
communications and appropriately balancing investigative risks and benefits. 8 No court has granted such
a motion. 9

VI. Conclusion
         Technologically sophisticated offenders committing a variety of serious crimes via the Dark Web
pose a significant, ongoing, and evolving threat to global public safety and law enforcement. To meet and
overcome that threat, law enforcement will have to continue to coordinate globally, develop and deploy
both ordinary and technical tools to identify perpetrators and seize evidence, and ensure that legal
authorities are updated to prevent criminal schemes from outpacing law enforcement’s ability to obtain
legal process to further an investigation. If you have questions about Operation Pacifier or criminals’ use
of the Dark Web to facilitate child exploitation, please feel free to reach out to the Child Exploitation and
Obscenity Section (CEOS) in the Criminal Division or your office’s Project Safe Childhood (PSC)
Coordinator. Other questions about investigating criminal activity on the Dark Web can be directed to the
Computer Crime and Intellectual Property Section (CCIPS) in the Criminal Division or your office’s
Computer Hacking and Intellectual Property (CHIP) Coordinator. Additional resources regarding the
issues discussed herein are available on the Criminal Division intranet.

ABOUT THE AUTHORS

    ❑ Keith Becker is a Deputy Chief with the Criminal Division’s Child Exploitation and Obscenity
    Section (CEOS), where he has worked since 2010. From 2005 to 2010, he served as an Assistant
    United States Attorney for the District of Columbia, where he prosecuted federal and local cases
    involving violent crime, narcotics, and child pornography. He has co-authored four other
    United States Attorneys’ Bulletin articles: “Whoever Knowingly Advertises: Considerations in
    Prosecuting Sex Trafficking,” “Child Pornography Conspiracies in the Digital Age: A Primer,”
    “Conspiracy and Internet Technology: Using the Child Exploitation Enterprise Statute to Prosecute
    Online Child Exploitation,” and “Social Networking Site: Breeding Grounds for ‘Sextortion’
    Prosecutions.”

    ❑ Benjamin Fitzpatrick is a Senior Counsel in the Computer Crime and Intellectual Property
    Section of the Criminal Division. Prior to joining CCIPS in 2015, he served as Senior Counsel in the
    Office of the Deputy Attorney General, working on national security issues, and was a Counsel in
    the Office of Law & Policy in the National Security Division. Before starting at DOJ in 2012, he
    was an attorney at Baker Botts, LLP, specializing in litigation and white-collar investigations.




8
    See e.g., United States v. Kim, No. 16-CR-191 (PKC), 2017 WL 394498 at 4 (E.D.N.Y. Jan. 27, 2017).
9
    See id. at 4-7 (collecting cases).


January 2018                            United States Attorneys’ Bulletin                                  47
